Title: From George Washington to Samuel Huntington, 15 December 1779
From: Washington, George
To: Huntington, Samuel


        
          Sir
          Head Quarters Morris Town Decemr 15th 1779
        
        The representations I had the honor to transmit in my letters of the 10th and 12th and those now inclosed will inform Congress of the deplorable distress of the great departments of the army. I beg leave to add that from a particular consultation of the Commissaries, I find our prospects are infinitely worse than they have been at any period of the War, and that unless some expedient can be instantly adopted a dissolution of the army for want of subsistence is unavoidable—A part of it has been again several days without Bread—and for the rest we have not either on the spot or within reach a supply sufficient for four days—Nor does this deficiency proceed from accidental obstructions as has been the case on former occasions but from the absolute emptiness of our magazines every where and the total want of money or credit to replenish them. I look forward to the consequences with an anxiety not to be described.
        The only temporary resource we seem to have left, till more

effectual measures can be adopted, is this—To solicit a loan of four or five thousand barrels out of the quantity provided for the use of the french fleet and army. I am informed upwards of twenty thousand were collected in Maryland, all of which it is probable has not yet been exported. If this can be obtained to be replaced as spe[e]dily as possible, perhaps it may prove a timely relief; the mean while we shall do every thing in our power to husband the little stock we have and draw all the aid the surrounding Country can afford—I know the measure recommended is a disagreeable one; but motives of delicacy must often yield to those of necessity; and in the present case it appears to me to admit not of hesitation. I have the honor to be with the truest respect & esteem Your Excellencys Most Obet hum. Servt
        
          Go: Washington
        
        
          P.s. The account of the sailing of the fleet given in mine of yesterday was premature. By subsequent intelligence it was still in port the 13th; though it is probable from every circumstance the event is on the point of taking place. A fleet of twelve sail only went out the morning of the 14th—It is likely enough the Enemy are perplexed by their uncertainty of the motions and situation of the french Squadron.
        
      